DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This communication is a notice of allowance on the merits on patent application 116/697769, attorney docket  80802.00395. Application is assigned an effective filing date of 3/15/2013. This application is a continuation of 15156213, filed 05/16/2016,now U.S. Patent #10514380, which is a continuation of 14391661, filed 10/09/2014, now U.S. Patent #9341592. Application 14391661 is a national stage entry of PCT/US2013/035852, which claims priority from Provisional Application 61802235, filed 03/15/2013.  Applicant’s election without traverse of Invention II, claims 9-16 in the reply filed on 9/27/2021 is acknowledged. Claims 1-8 and 17-20 have been withdrawn and are canceled below by examiner’s amendment. 

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or make obvious a method of sensing an ion atom or molecule using a nanopores device with a source on a first side of a substrate and a drain on a second side of a substrate which is covered by an insulator and has a channel through the substrate..


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This application is in condition for allowance except for the presence of claims 1-8 and 17-20 directed to an invention non-elected without traverse.
The application has been amended as follows: 
Claims 1-8 and 17-20  are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893